        Case 3:17-cv-01104-VLB Document 70-23 Filed 04/01/19 Page 1 of 4




         IVERSHY
           RGINIA
   a  DEPARTMENT. y' SPANISH, ITALIAN and
   MN PORTUGUESE LANGUAGES and LITERATURES
  December 15, 2015

          I have been asked to evaluate the scholarship of Susan Byrne, who is being
  considered for promotion to Full Professor at Yale University. I do not know Professor
  Byrne well personally. I heard her speak at a Meeting of the Renaissance Society of
  America several years ago and we coincided at the Biblioteca Nacional in Madrid last
  summer. On both occasions, I had pleasant and fruitful conversations with her. But
  beyond those brief encounters I know her primarily through her publications.
          Susan Byrne is a productive and eminently erudite scholar of early modern
  Spanish literature. In the eleven years since she was awarded a Ph.D., she has published
  three monographs, eleven refereed articles or essays, six contributions to conference
  proceedings, and six book reviews. In terms of quantity alone, this is an impressive
  accomplishment. Law and History in Cervantes' Don Quixote has been widely reviewed
  and praised. The esteem she enjoys in the profession is reflected in the numerous invited
  lectures and papers she has given in the U.S. and abroad and in the elected positions she
  has held in organizations such as the Renaissance Society of America and the Asociacion
  Internacional Siglo de Oro. Her curriculum vitae gives evidence of a scholar who has
  made generous contributions to the profession. I note also that she has held what is in
  most departments a very time-consuming administrative position: Director of
  Undergraduate Studies. (In my department, it is known as the "career-staller"
  assignment.) The list of courses she has taught and her publications attest to the breadth
  of her interests and expertise: literature and law, Neo-Platonism and mysticism, Neo-
  Stoicism, and historiography. She has given graduate level courses on medieval literature,
  the picaresque, the comedia, and the novel. Clearly, she is willing and able to teach
  outside a narrowly defined area of expertise. The three "urns" of scholarship, teaching,
  and service are very full indeed.
          In what follows I offer my assessment of the significance of Professor Byrne's
  scholarship. Her first book argues for the profound influence of the third-century Corpus
  Hermeticum on three canonical poems—Juan de la Cruz, Luis de Left, and Francisco de
  Aldana. With painstaking detail, she shows how these poets imitate, but also personalize,
  phrases and sententiae from Hermes Trismegistro. One of the most interesting insights
  from this book is that our contemporary distinctions between the metaphysical and the
  physical, or metaphorical and literal, do not correspond to the way these poet-
  philosophers thought about their contact with the divine. Perhaps because Teresa of Avila
  has come to represent Spanish mysticism for many, the classical as opposed to the late
  medieval roots of mysticism sometimes get short shrift. Byrne, in emphasizing the
  philosophical engagement of these poets provides an important corrective to a view of
  sixteenth-century mysticism as a spontaneous outpouring of affectivity. Unfortunately,


Confidential-- Attorneys' Eyes Only                                             BYRNE003650
        Case 3:17-cv-01104-VLB Document 70-23 Filed 04/01/19 Page 2 of 4




  the book reads very much like a minimally revised dissertation. It is often difficult to see
  the forest for the trees,
           Byrne's most important contribution to date is Law and History in Cervantes'
  Don Quixote. This monograph makes a compelling case that Cervantes' novel was
  created in dialogue with legal and historical writing. The first thread of this argument is
  that Spain's byzantine legal system not only served as the target for extended verbal
  parody but also offered material for the recurrent motif of legal malfeasance. Simplifying
  an extremely complex argument, Byrne proposes that Don Quijote' s mission to "right
  wrongs" is the springboard for Cervantes' reflection on the failure of the legal system in
  his contemporary world. She is not simply recycling the romantic approach to the novel
  as a poignant tribute to a defeated idealist; she painstaking grounds the legal language
  and episodes in the novel in Spain's legal history and contemporary practice. The second
  thread of Law and History centers on the way Cervantes engages with contemporary
  historiographic debates. Byrne proposes that the novel is not simply a parodic imitation
  of falsified history but "a celebratory creation that acknowledges its debt to the earlier
  forms (and forgeries) while synthesizing them into a new model" (p. 111).
           Although this is a solid contribution to Cervantes scholarship, I do have some
  reservations. I am persuaded by her argument that Cervantes was deeply familiar with the
  Histories of Paolo Giovio, translated into Spanish by the jurist Gaspar de Baeza, and that
  debates over what constitutes valid history are woven into the fabric of Don Quijote. But
  I am not persuaded that Cervantes came to equate imaginative fiction with "artful
  historical writing." Byrne underestimates the improvisational and experimental nature of
  Cervantes' play with the genres and theories, and in particular she pays insufficient
  attention to his engagement with the Italian literary theorists. "Artful historical writing"
  was undoubtedly one of the models Cervantes experimented with, but it was one of
  several. I am not alone in proposing that Cervantes was interested in creating a new kind
  of "literature de entretenimiento" that was plausible and exciting but definitely different
  from history. As commendable as her meticulous attention to previous scholarship is, the
  catalogues of attributions occasionally are tedious; the plethora of detail at times obscures
  her argument.
           Byrne's most recent book, Ficino in Spain, is also admirable in its erudition but
  somewhat disappointing in its execution. She demonstrates that Ficino's influence in
  Renaissance Spain was much more pervasive than previous scholarship has allowed. She
  documents how his translations of Plato and his original works were read, glossed,
  adapted, and debated by major authors such as Miguel de Cervantes, Lope de Vega, and
  Bartolorne de las Casas. She has traced the location of Ficino's extant works across the
  breadth of Spain, examining ex libri and marginal notes; she has identified unnoticed .
  quotations and borrowings from Ficino in well-known texts. But as in her previous book,
  the significance of her findings sometimes gets lost in a thicket of citations to earlier
  scholars and philological minutiae. In no way do I wish to disparage the importance of
  philological rigor or bibliographic thoroughness. But Byrne's scholarship would win a
  wider audience if she provided more signposts along the way and reflected more often on
  the wider significance of the filiation she so meticulously documents. Intellectual
  history, like any subgenre of history, needs a compelling narrative, and Byrne make her
  reader work very hard indeed to gasp this narrative,




Confidential-- Attorneys' Eyes Only                                               BYRNE003651
        Case 3:17-cv-01104-VLB Document 70-23 Filed 04/01/19 Page 3 of 4




           In what follows I offer some comments on Byrne's recent articles and essays and
  her forthcoming work. In "La razon de estado cervantina" (forthcoming), Byrne studies
  the different meanings of "razOn de estado" in sixteenth- and seventeenth-century Spain
  and in Cervantes' lexicon. More specifically, she identifies the kind of judicial
  expediency and cynicism found in Bobadilla's Politica para corregidores (1597) as a
  target of Cervantes' satire. Here, I believe she misses an opportunity to explain
  Cervantes' play with two contrasting uses of equidad: on the one hand, the equal
  distribution of wealth, and on the other hand, legal clemency.
           The forthcoming essay, "On the Question of Ficinio in Spain," traces the
  reception of Ficino from the fifteenth century to the present, and explores in depth why
  the influential late-nineteenth-century historian Marcelino MenOndez Pelayo excised
  Ficino from Spanish intellectual history: Ficino was not a Spaniard, he rejected
  scholasticism, and he advocated the distribution of wealth—all factors that made him
  inimical to a conservative Catholic eager to establish Spain's autochthonous Renaissance.
  This is a solid essay with insights into the ideology of Spanish literary history.
           In "Las leyes en el Quijote, de 1605-1615 (forthcoming), Byrne calls attention to
  the hitherto unnoticed meaning of the legal term "alzar fuerza," which refers to the
  accused's right to appeal, a right that the king was enjoined to protect. This prompts a
  new reading of the famous episode of the galley slaves in Part One of the novel: by
  granting the prisoners the opportunity to appeal their sentences, Don Quijote is indeed
  enforcing the law. Byrne also observes that in the second part of the novel, Don Quijote
  is a faithful upholder of commutative justice: he scrupulously pays all his debts. Despite
  these useful and important insights, Byrne fails to weave the two threads of the argument
  together.
           "Coloquio, munnurar, canes muti: Cervantes y los jesuitas" (2015) is a good
  example of what Byrne does very well: identify overlooked or unknown sources to
  canonical works. I admit that I was initially dubious about her thesis, but by the time I
  reached the end of the essay I was thoroughly persuaded that that Jesuits' practice of
  spiritual dialogue was a significant model for Cervantes' novella. However, I wish Byrne
  had been willing to explore, if only tentatively, the wider significance of this connection.
  The association of malicious gossip (as she shows, a vice deplored by the Jesuits) with
  inquisitorial denunciations has intriguing implications for Cervantes' general attitude
  toward satire, social reform, and the treatment of religious minorities. In general,
  scholarship for the last thirty decades or so has emphasized Cervantes as a master of
  parody, whose principal targets are different kinds of discourse. Byrne's impressive
  erudition and familiarity with these parodied discourses means that she is ideally
  positioned make connections between Cervantes the parodist and Cervantes the satirist
  as an intellectual committed to exposing the institutional, spiritual, and social failures of
  his society. My hope is that in her future research she will be more willing to articulate
  the big picture.
           I have been asked to compare the impact of Professor Byrne's scholarship with
  that of Barbara Fuchs, Elisabeth Wright, and Laura Bass. I am sure the committee
  recognizes the difficulty of comparing a 2004 PhD with scholars who have been
  established in the profession somewhat longer. Barbara Fuchs is a major scholar who has
  transformed early modern Spanish studies by placing Spanish literature within a much
  broader geographic and cultural context. With five influential monographs and an edited



Confidential-- Attorneys' Eyes Only                                               BYRNE003652
        Case 3:17-cv-01104-VLB Document 70-23 Filed 04/01/19 Page 4 of 4




  translation, one is tempted to say she is in a league of her own. Elizabeth Wright has a
  similarly broad range and multi-disciplinary expertise. She is one of the best Lope
  scholars in the country, and her collaborative work on Spanish drama translated into
  Nahuatl is groundbreaking. Her forthcoming book on Juan Ladino, a one-time black
  slave, poet, and scholar, is eagerly awaited, Byrne has out-published Laura Bass, who has
  authored one monograph—the prize-winning Drama of a Portrait—and co-edited the
  MLA volume Approaches to Teaching Early Modern Spanish Drama, Although Bass's
  output is slim in comparison to Byrne's, she has been a pioneering figure the relatively
  new field of literature and visual culture. I note that Byrne has a significant number of
  publications in Spanish and her work may be better known in Spain than in the United
  States. But in the American academy, I believe she would be ranked behind the three
  others in terms of originality, breadth (if not depth), and influence. As I suggested earlier,
  I think her work would have greater impact if she were a more engaging writer. She can
  come across as an old-fashioned source hunter, which is unfair: she has given us a much
  better picture of Cervantes as a consummate autodidact fully conversant with the legal
  and historiographic debates of his day and demonstrated the unquestionable importance
  of Neo-Platonism during the Renaissance in Spain. But I would not say that her work has
  resulted in a paradigm shift, opened up a new field, or attracted the attention of scholars
  beyond specialists in early modern Spanish literature.
          Byrne has made substantive contributions to the study of early modern Spanish
  literature and cultural history. At most universities, she would be a very strong candidate
  for promotion to full professor. Your committee will have to decide whether, with
  mentoring and support from her colleagues, she has the potential to be a leader in her
  field.
           Please do not hesitate to contact me if I can be of further assistance.

  Sincerely,




  Alison Weber
  Professor of Spanish
  Joint Appointment, Corcoran Department of History




Confidential-- Attorneys' Eyes Only                                                BYRNE003653
